Citation Nr: 1218036	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  04-11 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a rib injury, claimed as secondary to service-connected right ankle fracture.  


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from July 1962 to November 1965, and from August 1967 to May 1969.  The Veteran's active duty included service in the Republic of Vietnam from August 1968 to February 1969.  

In May 1969, the Veteran was transferred to the U.S. Army Reserve, and personnel records in the file indicate that he served on active duty for training (ADT) on the following dates:  March 9, 1972, to March 10, 1972; June 17, 1972, to July 1, 1972; September 15, 1972, to September 16, 1972; October 6, 1972, to October 7, 1972; November 3, 1972, to November 4, 1972; December 8, 1972, to December 9, 1972; January 12, 1973, to January 13, 1973; April 6, 1973, to April 7, 1973; May 4, 1973, to May 5, 1973; June 10, 1973, to June 22, 1973; July 1, 1973, to July 14, 1973; August 18, 1973, to August 19, 1973; August 30, 1973; September 22, 1973, to September 23, 1973; and December 3, 1973, to December 23, 1973.  He was discharged from the U.S. Army Reserve in August 1979.    

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2003 rating decision of the RO in Waco, Texas.

In August 2003, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the Portland RO.  The Veteran also testified at a hearing before a DRO at the Waco RO in October 2005.  Transcripts of those hearings are associated with the claims file.

This matter was previously before the Board and adjudicated in a decision dated in September 2009.  In that decision, the Board denied service connection for residuals of a rib injury.  The Board also adjudicated six other issues that were on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC) the Board's denial of service connection for residuals of a rib injury and an effective date prior to November 20, 2003 for the grant of service connection for lymphoma.  In a July 2011 memorandum decision, the CAVC affirmed the Board's denial of an effective date prior to November 20, 2003 for the grant of service connection for lymphoma and vacated the Board's denial of service connection for residuals of a rib injury.  The CAVC remanded the issue of service connection for residuals of a rib injury back to the Board for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for residuals of a rib injury, claimed as secondary to a service-connected right ankle fracture.  The evidence shows that the Veteran sustained a fracture to his ribs after falling from a ladder in 1991.  He has asserted that instability in his right ankle caused him to lose balance and fall, which resulted in injuries to his ribs and lumbar spine.  The Board denied service connection for residuals of a rib injury in September 2009 on the principal basis that there was no residual disability of the ribs.  

In the July 2011 memorandum decision, the CAVC held that, in denying service connection for residuals of a rib injury on the basis that there were no current chronic residuals, the Board did not account for certain evidence that might be favorable to the Veteran.  In particular, the CAVC noted a chest x-ray conducted in September 2008 in conjunction with a VA examination.  In that report, the examiner noted a lack of deep inspiration on chest examination and opined that this was probably due to the Veteran's ascites.  The VA examiner also noted the presence of right pleural fluid with subpulmonic and interlobar fissure extension and subsegmental atelectasis.  No further active disease of the chest was suggested.  The heart was found to be normal; however, there was mild sclerosis of the aorta.  In the VA examiner's opinion, decubitus views of the chest would be most helpful in determining the amount of right pleural fluid for clinical management.  

The CAVC noted in particular the Veteran's inability to inhale deeply, and the examiner's attribution of this symptom to a buildup of fluid in his lungs, particularly on the right side, as well as to a partially collapsed lung.  The CAVC also noted the finding of some hardening of the aorta.  The CAVC held that neither it nor the Board was competent to interpret the significance of the above findings without further clarification from a medical professional.  The Board is bound by the findings of the CAVC.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the CAVC's prior action with respect to the same claim).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the significance of the September 2008 x-ray report in regard to whether there are current chronic residuals of the in-service rib injury.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of current abnormalities of the aorta and lungs shown on x-ray, and the competent evidence of continuing chest pain since the 1991 rib injury, the Board finds that a VA examination with medical nexus opinion is required to determine whether there is any current chronic residual of the in-service rib injury.  

Accordingly, service connection for residuals of a rib injury is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current chronic residuals of a 1991 rib injury.  The relevant documents in the claims file should be made available to the VA examiner.  All tests and studies deemed necessary for a diagnosis should be conducted, such as the decubitus view of the chest suggested by the September 2008 VA examiner.  If these are not deemed necessary, the examiner is asked to explain why.

* The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that there are current chronic residuals of the 1991 rib injury.  
* The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any disorder that predated the 1991 rib injury was permanently worsened beyond its normal progress by the 1991 rib injury.

In the above opinions, the examiner is directed to consider the Veteran's reported history of having sustained a fracture to his ribs after falling from a ladder in 1991.  The examiner is also directed to consider and address the September 2008 x-ray and examination findings suggesting that a lack of deep inspiration on chest examination was probably due to ascites, and noting the presence of right pleural fluid with subpulmonic and interlobar fissure extension and subsegmental atelectasis, as well as mild sclerosis of the aorta.  

The Veteran has asserted that, since the 1991 rib injury, he has had constant chest pain which he believes is a residual condition of the rib fracture.  The Veteran's report of chest wall pain is considered competent lay evidence, and should be deemed credible for purposes of the opinion.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Readjudicate service connection for residuals of a rib injury.  If the benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



